t c memo united_states tax_court tricon metals services inc petitioner v commissioner of internal revenue respondent docket no filed date joseph g stewart abbot brand walton jr and david a elliott for petitioner robert w west for respondent memorandum findings_of_fact and opinion körner judge respondent determined the following deficiencies in petitioner's federal income taxes - -2 fye aug deficiency dollar_figure big_number big_number the issue for decision is whether the compensation paid to petitioner's majority shareholder in its fiscal years ending and is deductible by petitioner as reasonable_compensation under sec_162 we hold that it is to the extent stated herein all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact we incorporate by reference the stipulation of facts and attached exhibits tricon metals services inc petitioner is an alabama corporation whose principal_place_of_business was jefferson county alabama when the petition was filed petitioner operates on a fiscal_year ending august petitioner petitioner buys warehouses and sells high-strength steel products petitioner's founders james l bell bell walter h ferguson ferguson and w warren wood wood worked as salesmen for other companies in the steel business prior to organizing petitioner - -3 bell ferguson and wood organized petitioner in date and they each owned one-third of petitioner's outstanding shares of stock initially bell ferguson and wood served as petitioner's entire sales force and each one was responsible for a particular sales territory in its first full year of operation petitioner employed six people which included the three founders had gross_sales of dollar_figure and had net_income after taxes of dollar_figure petitioner prospered in the 1970's it soon outgrew the rented warehouse where its operations began and moved to a warehouse and office facility in irondale alabama a suburb of birmingham by the end of petitioner employed people and had gross_sales of dollar_figure in bell and ferguson discovered that wood had organized a corporation in jacksonville florida to compete with petitioner at the time wood was still an officer director and employee of petitioner bell and ferguson as a majority of petitioner's board_of directors fired wood and sued him for breach of fiduciary duty wood counterclaimed against petitioner and they eventually settled the litigation although wood's employment with petitioner was terminated he remained a shareholder from through date wood owned approximately percent of petitioner's outstanding shares of stock - -4 after bell and ferguson discovered that wood had organized a competitor they established a salary structure for themselves based on a percentage of petitioner's net sales bell who was serving as petitioner's president at the time was to receive percent of petitioner's net sales ferguson who was serving as petitioner's vice president was to receive percent of petitioner's net sales petitioner's operations during most of the 1980's bell and ferguson were officers of petitioner sharing administrative duties and acting as commissioned salesmen bell had served as petitioner's president since in bell became ill with cancer and he died in date petitioner redeemed bell's stock pursuant to a buy-sell_agreement executed by the founders in date after bell's death ferguson became president of petitioner ferguson's salary as president was set pincite percent of net sales in wood filed a lawsuit against petitioner and ferguson in an unsuccessful attempt to gain control of petitioner at the time wood owned just over percent of petitioner's outstanding shares of stock and ferguson owned just over percent of petitioner's outstanding shares of stock in response to wood's lawsuit petitioner and ferguson entered into a 5-year employment agreement employment agreement to protect ferguson in the event that wood gained control of petitioner - -5 pursuant to the employment agreement ferguson's salary was set pincite percent of net sales the same percentage of net sales that bell had received prior to his death wood's attempt to gain control of petitioner proved unsuccessful and after his defeat wood agreed to sell his stock to petitioner on date wood sold his stock to petitioner for dollar_figure after petitioner purchased wood's stock ferguson remained petitioner's majority shareholder owning approximately percent of petitioner's outstanding_stock petitioner's financial condition petitioner's financial statements reflect the following fye net gross net retained aug sales profit income earnings dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number due to an accounting adjustment the retained earnings figure was restated from dollar_figure to dollar_figure this figure is set forth in the financial statements for the period date through date subsequent financial statements show this figure as dollar_figure this discrepancy does not affect our analysis petitioner's shareholders' equity is as follows - -6 fye shareholders' aug equity dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner has never paid dividends in the 1970's petitioner and its shareholders borrowed funds to expand petitioner's facilities the terms of the financing_arrangement prohibited petitioner from paying dividends to its shareholders in and again in petitioner entered into a bond guaranty agreement guaranty agreement with amsouth bank n a in connection with another expansion of petitioner's facilities the guaranty agreement was operative through and it prohibited petitioner from paying dividends to its shareholders while the bonds were outstanding ferguson's executive duties ferguson became petitioner's president and chief_executive_officer ceo in after bell's death after becoming ceo ferguson continued to serve as petitioner's treasurer in date petitioner created two additional vice president positions for a total of three vice presidents and the three - -7 vice presidents assisted ferguson in managing petitioner's operations ferguson supervised the vice presidents ferguson was a hands-on chief executive he played a role in purchasing and personnel decisions although petitioner had other employees that also worked in these areas ferguson played a major role in selecting elko nevada as the site for petitioner's western operations petitioner opened the elko nevada site in date ferguson also oversaw petitioner's expansion into foreign markets such as mexico south america canada and indonesia ferguson's sales duties during the years in issue petitioner employed between and salesmen petitioner had two regional sales managers one that covered the western united_states and one that covered the northeastern united_states after becoming ceo ferguson continued to serve petitioner as a salesman ferguson's sales territory included southern alabama mississippi and much of louisiana ferguson personally made sales calls to existing customers in his sales territory as well as any new customers within his territory like all of petitioner's salesmen ferguson's sales duties forced him to travel at times up to days a week ferguson like the other salesmen received a commission on the sales he generated - -8 one crucial role that ferguson filled was keeping petitioner's super salesmen together these were petitioner's top performing salesmen and they were extremely valuable employees ferguson personally supervised of petitioner's top performers the top performers could call ferguson with a problem any time days a week ferguson in his capacity as sales manager received a commission on the sales generated by the salesmen that he supervised ferguson's compensation petitioner's management team set salaries and bonuses after consulting with louis paul kassouf kassouf kassouf has been a certified_public_accountant since and he served as petitioner's accountant from through the years in issue kassouf consulted with petitioner on audit issues corporate tax planning compensation and tax_return preparation when ferguson took over as petitioner's president after bell's death initially his salary wa sec_2 percent of net sales ferguson then entered into the employment agreement with petitioner which set ferguson's salary pincite percent of net sales kassouf had recommended a salary for ferguson in excess of percent of net sales kassouf reasoned that ferguson in addition to his existing duties would be adding the duties previously handled by bell however ferguson did not perform all of the duties previously handled by bell - -9 in addition to salaries petitioner paid bonuses to its executives petitioner had no formal program for awarding bonuses petitioner's management team would meet with kassouf in august the month that petitioner's fiscal_year closed to determine the bonuses to be paid after considering petitioner's performance and the effort put forth by the various employees kassouf would recommend what he felt were reasonable bonuses for the various employees in and kassouf recommended a bonus for ferguson slightly larger than the bonus that petitioner paid ferguson the bonus that ferguson received during the fiscal_year ending was for services rendered during that year ferguson received the following fringe_benefits item contributions to profit sharing plan dollar_figure dollar_figure dollar_figure medical insurance big_number life_insurance big_number disability insurance big_number automobile big_number club_dues big_number total big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ferguson's compensation salary sales commission and bonus was as follows for purposes of this opinion we use the term compensation to refer to ferguson's salary sales commission and bonus we take the fringe_benefits into account as a factor in determining whether that compensation was reasonable fye aug salary commissions bonus sales total compensation conceded by respondent dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number opinion sec_162 allows a corporation to deduct a reasonable allowance for salaries or other compensation_for_personal_services actually rendered as a business_expense to come within the ambit of sec_162 the compensation must be both reasonable in amount and in fact paid purely for services sec_1_162-7 income_tax regs although framed as a two-prong test the inquiry under sec_162 generally has turned on whether the amounts of the purported compensation payments were reasonable 716_f2d_1241 9th cir revg and remanding tcmemo_1980_282 what constitutes reasonable_compensation to a corporate officer is a question of fact to be determined from all the facts and circumstances of a case 500_f2d_148 8th cir affg tcmemo_1973_130 95_tc_525 affd 965_f2d_1038 11th cir petitioner has the burden of proving that the payments to ferguson were reasonable rule a respondent has conceded that petitioner is entitled to a deduction for compensation paid to ferguson in the amounts of dollar_figure dollar_figure and dollar_figure for the fiscal years ending and respectively many factors are relevant in determining the reasonableness of compensation and no single factor is decisive charles schneider co v commissioner supra pincite 178_f2d_115 6th cir revg a memorandum opinion of this court the courts have used numerous factors to determine what constitutes reasonable_compensation we address those factors below roles in company the first category of factors concerns the employee's role in the company relevant considerations include ferguson's qualifications hours worked and duties performed as well as his general importance to petitioner's success 536_f2d_289 9th cir affg in part and revg in part 59_tc_231 ferguson served as petitioner's ceo and as a salesman as ceo ferguson selected the site for petitioner's operations in the western united_states and he also oversaw petitioner's international sales there is no evidence however that petitioner's international operations were profitable ferguson supervised three vice presidents that assisted in petitioner's operations petitioner has not shown that it engaged in highly technical or complex operations or that ferguson possessed managerial skills unique to petitioner' sec_12 industry see 488_f2d_695 5th cir indeed the record supports the finding that sales remained ferguson's focus during the years in issue ferguson's customer contacts and his familiarity with the steel industry made him a valuable salesman and sales manager ferguson traveled met with clients and supervised of petitioner's super salesmen although the salesmen that ferguson supervised could contact him in the evenings as well as on weekends petitioner presented no evidence that ferguson worked an inordinate number of hours external comparison we also compare the employee's salary with the salaries paid_by similar companies for similar services sec_1_162-7 income_tax regs both parties offered expert testimony as to what a like company would pay for like services both experts considered surveys of financial data on numerous companies a petitioner's expert petitioner presented the testimony of james m otto otto otto compared the compensation paid to the chief executive officers of publicly traded companies to the salary and bonus paid to ferguson otto did not include ferguson's commissions from sales when determining the reasonableness of ferguson's compensation as ceo otto reasoned that since ferguson was paid sales commissions on the same commission structure as petitioner's other salesmen and since ferguson's duties as salesman were separate and distinct from his duties as ceo the inclusion of ferguson's sales commissions in the analysis of ferguson's compensation as ceo would be inappropriate within these parameters otto concluded that ferguson's compensation as ceo was reasonable b respondent's expert respondent presented expert testimony from david neil fuller fuller fuller reviewed surveys of financial data of other companies and he also reviewed the compensation paid to executives at nine companies that he considered comparable to petitioner the nine companies selected by fuller had revenues that were to times larger than petitioner's revenues and those companies were not necessarily in a line_of_business comparable to that of petitioner when discussing petitioner's performance fuller acknowledged that the u s economy was in a recession during the years in issue fuller stated that the slow economy had a negative impact on the steel industry in general yet petitioner suffered less from the recession than did the nine companies that fuller selected for comparison fuller also acknowledged that ferguson served as petitioner's ceo and as a salesman yet in the compensation analysis fuller grouped ferguson's duties together under the title of ceo fuller opined that a range of reasonable_compensation for fuller would be dollar_figure-dollar_figure dollar_figure- dollar_figure and dollar_figure-dollar_figure for the fiscal years ending and respectively c discussion we have not found the opinion of either expert convincing it is not at all clear that the comparable companies used in their analyses are comparable to petitioner in addition neither expert focused on the duties that ferguson actually performed the appropriate comparison is to the duties the employee actually rendered rather than the titles held see 679_f2d_205 11th cir thus the usefulness of their analyses to determine the amount as would ordinarily be paid for like services by like enterprises under like circumstances is doubtful sec_1 b income_tax regs otto testified that he considered the companies he selected to be comparable regarding return on equity and return on assets but he did not consider the companies necessarily comparable with regard to overall sales or net asset value furthermore several of the companies that petitioner's expert considered comparable to petitioner were conglomerates with several lines of business only one of which was similar to the business operated by petitioner we note also that in ferguson's total compensation sales commissions salary and bonus exceeded the compensation paid to each of the ceo's of the companies that petitioner's expert selected as comparable companies in both and ferguson's total compensation sales commissions salary and bonus exceeded the compensation paid to all but one of the ceo's of the companies that petitioner's expert selected as comparable companies we also do not agree with otto's analysis regarding the division of ferguson's duties between ceo and salesman otto limited his analysis to ferguson's duties and compensation as ceo otto testified that the amount of time ferguson spent as a ceo versus the time he spent as a salesman was irrelevant as long as ferguson performed the duties required by petitioner we are not convinced that ferguson effectively filled the role of a full-time ceo ferguson spent much of his time serving petitioner as a salesman as for respondent's expert we again question whether the companies selected as comparable companies are indeed comparable the companies selected by fuller were not necessarily in petitioner's line_of_business and they were not comparable to petitioner in terms of size the net sales for the comparable companies selected by fuller ranged from dollar_figure to dollar_figure for dollar_figure to dollar_figure for and dollar_figure to dollar_figure for petitioner's net sales during the years in issue ranged from a low of dollar_figure in to a high of dollar_figure in fuller viewed ferguson's compensation as a single package without considering ferguson's sales duties the focus should have been on the duties that ferguson actually performed and some weight should have been given to ferguson's sales ability and his skill in motivating petitioner's super salesmen character and condition of company this category of factors requires us to focus on petitioner's size as indicated by its sales or capital value the complexities of the business and the general economic conditions elliotts inc v commissioner f 2d pincite 528_f2d_176 10th cir affg 61_tc_564 petitioner performed well in a competitive business respondent's expert indicated that petitioner had done well in terms of growth and profitability during the years in issue indeed fuller indicated that petitioner's growth and profitability numbers were better than the numbers produced by the companies that fuller considered comparable to petitioner courts also compare the compensation paid with the gross_profit and net_income of the corporation pepsi-cola bottling co v commissioner supra pincite ferguson's compensation as a percentage of gross_profit before deducting his compensation is approximately percent percent and percent for the fiscal years ending and respectively ferguson's compensation as a percentage of net_income before deducting his compensation is approximately percent percent and percent for the fiscal years ending and respectively these percentages are reasonable given ferguson's contribution to petitioner's success during the years in issue courts have considered whether the corporation provides fringe_benefits such as pensions or profit sharing plans 853_f2d_1267 5th cir affg tcmemo_1986_407 ferguson participated in petitioner's profit- sharing plan and received other fringe_benefits as well this factor favors respondent conflict of interest the primary issue in considering factors indicating a conflict of interest is whether some relationship exists between the company and the employees which might permit the former to disguise nondeductible corporate_distributions of income as salary expenditures deductible under sec_162 trinity quarries inc v united_states supra pincite the relationship in this case where ferguson was petitioner's majority shareholder warrants scrutiny 67_tc_694 the corporation's dividend history is a relevant factor to consider petitioner paid no dividends yet the absence of dividend payments does not necessarily lead to the conclusion that the amount of compensation is unreasonably high elliotts inc v commissioner f 2d pincite we shall not presume a disguised_dividend from the bare fact that a profitable corporation does not pay dividends 819_f2d_1315 5th cir affg tcmemo_1985_267 this is especially true in this case where petitioner's financing arrangements prohibited the payment of dividends furthermore from through date wood owned a large block of petitioner's stock and also owned and operated a competitor this may have had some impact on petitioner's dividend policy courts also evaluate the compensation payments from the perspective of a hypothetical independent investor the prime indicator is the return on investors' equity id pincite7 if the company's earnings on equity after payment of the compensation remain at a level that would satisfy an independent investor there is a strong indication that management is providing compensable services and that profits are not being siphoned out of the company disguised as salary elliotts inc v commissioner supra pincite respondent's expert calculated returns on equity of percent percent and percent for the fiscal years ending and respectively we conclude that an independent investor would have been satisfied with petitioner's earnings on equity during the years in issue courts also consider when bonuses were paid payment of bonuses at the end of the fiscal_year when a corporation knows its revenue for the year may enable it to disguise dividends as compensation owensby kritikos inc v commissioner supra pincite estate of wallace v commissioner t c pincite petitioner's management team met with kassouf at the end of petitioner's fiscal_year to determine the annual bonuses to be paid to petitioner's executives this factor casts some doubt on whether such payments were compensation trinity quarries inc v united_states f 2d pincite internal consistency internal inconsistency in petitioner's treatment of payments to employees may indicate that the payments to ferguson were not reasonable elliotts inc v commissioner f 2d pincite petitioner had no formal program for awarding bonuses bonuses that have not been awarded under a formal and consistently applied program are suspect 503_f2d_359 9th cir affg tcmemo_1971_200 however it is permissible to pay and deduct compensation_for services performed in prior years 281_us_115 a compensation_for services in prior years kassouf petitioner's accountant testified that approximately dollar_figure of the dollar_figure bonus payment in consisted of shortage amounts due to ferguson from the prior years the record does not support kassouf's testimony the bonus that ferguson received during the fiscal_year ending was for services rendered during that year b compensation paid to other employees petitioner paid ferguson at the high end of the compensation range petitioner presented no evidence that its other employees were compensated at or near the high end of the compensation range cf 73_tc_1142 this factor favors respondent based on the factors outlined above we conclude that dollar_figure dollar_figure and dollar_figure represent a reasonable amount of compensation to ferguson for petitioner's fiscal years ending and respectively to reflect the foregoing decision will be entered under rule
